Title: To Thomas Jefferson from Patrick Sim, 26 February 1801
From: Sim, Patrick
To: Jefferson, Thomas



Sir
Feby. 26th. 1801.

I hope you will excuse the maner in which I take the liberty to offer myself to you a Stuard of your Famely it will be needless for me to say more at present then that. I shall be satisfyed with very Moderate Wagers. that my recomendations shall be from the best people—Mrs. Sim who you can soon be satisfyed has been in that line of life which has qualifyed her to mannage a Genteel Famely will have no objections to take derections of yr. Houshold affars. added to us we have One of the best Cooks this part of the Cuntrey affords. wich you can also have if you chuse—should it not be perfectly convenent for you to see me on this business today a Note derected to me at Mr. Stills Tavern Signafying when you chuse I should wait on shall be attended to any time after Tuesday next. till that time I shall be ingaged Out of Town after that I shall be at liberty to enter on any business If you have not supplyed yourself I flater myself I could Conduct myself in a manner that would be satisfactorey to you—and hearing my pretentions you would give me the preference to many others who may apply.—With Sincere wishes for your helth. I have the honour to be with profound Respect—
Yr. Mt. Obdt. Hub Sevt. 

Patrick Sim

